Citation Nr: 1632219	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-29 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include obsessive compulsive disorder (OCD) and anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to November 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran testified at a hearing before the undersigned in December 2014.  A hearing transcript is of record.

In a June 2015 decision, the Board reopened the Veteran's claim of entitlement to service connection for a psychiatric disability and remanded the claim to the Agency of Original Jurisdiction (AOJ) for further evidentiary development

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board remanded the Veteran's claim in December 2014, in part, to obtain VA treatment records dated from 1995 to 2002 from the Oakland VA Medical Center (VAMC), as identified in a March 2002 claim for VA benefits.  The Board previously identified the treatment as having been rendered at the VAMC in Oakland, California; however, in retrospect, the Board now perceives that the Veteran most likely was referring to the VAMC located in the Oakland section of Pittsburgh.  Thus, while the AOJ made unsuccessful attempts to obtain VA treatment from the VAMC in Oakland, California, the Veteran's identified VA treatment records dated prior to April 2000 have not yet been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In the report of a September 2015 VA examination, a VA clinical psychologist determined that the Veteran met diagnostic criteria for anxiety disorder not otherwise specified (NOS) from February through July 2011.  The examiner then concluded that there was no indication in the Veteran's service treatment records (STRs) that supported the contention that the diagnosed anxiety disorder commenced or was otherwise related to his military service.  The Board, however, requires clarification as to this point, especially given the fact that when the Veteran was diagnosed with anxiety disorder NOS, during a February 2011 VA mental health therapy session, the symptomatology upon which the diagnosis was based appeared to be substantially the same symptomatology that was present during service.  The treating psychologist noted that the Veteran had had "the symptoms of mentally counting reportedly for the past 40+ years," and that since he did not "meet the diagnosis for OCD, he [was] given the diagnosis for anxiety disorder NOS as his counting reportedly [occurred] in the context of increased distress and... reportedly [did] relieve some of his anxiety."  Additionally, a November 1964 medical evaluation indicated that "[i]t was felt that the obsessive-compulsive symptoms which [the Veteran] presented upon initial admission had been stimulated by the considerable anxiety and threatened loss of control which [he] experienced..."  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a complete copy of the Veteran's VA treatment records from the Pittsburgh VA Healthcare System dated from 1995 through April 2000.  If the records are not available, a negative response is required.

2.  Ask the VA examiner who conducted the August 2012 VA examination and provided the September 2015 VA opinion to again review the claims file and to provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's anxiety disorder NOS (present during the pendency of his appeal), had its clinical onset during the Veteran's active duty, or is related to any in-service disease or injury during active duty.

In providing the opinion, the examiner should specifically consider and address evidence that the February 2011 diagnosis of anxiety disorder NOS appeared to be made on substantially the same symptomatology as was present during service, and the examiner should specifically consider and address the findings of the February 2011 psychologist, and the November 1964 medical evaluation findings that the obsessive-compulsive symptoms initially presented had been stimulated by the Veteran's "considerable anxiety and threatened loss of control,"

If the examiner is not available, ask another equally qualified examiner to review the entire record and provide the requested opinion.  

The examiner should provide reasons for all opinions, addressing the medical evidence and the Veteran's reports.  If further examination is recommended, this should be arranged.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

